Citation Nr: 1127852	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  10-27 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956, and from February 1957 to July 1975.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied an evaluation in excess of 50 percent for PTSD.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During a June 2011 hearing before the undersigned Veterans Law Judge, the Veteran asserted that he could not work as a result of his service-connected PTSD.  (See June 2011 Board hearing transcript at pages 18-19).  Accordingly, the issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In Rice v. Shinseki, 22 Vet. App. 447, 454 (2009), the Court of Appeals for Veterans Claims (Court) held that when entitlement to TDIU is raised during the adjudicatory process of an underlying disability or during the appeal of the rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  This issue has not been adjudicated by the RO, and as such, has not been developed for appellate consideration.  Pursuant to Rice, it must be remanded to the RO for adjudication.

Also during the hearing, the Veteran, his wife and his representative testified in detail that they had observed the Veteran's PTSD symptoms increase in severity since his most recent VA examination, conducted in March 2010.  Parenthetically, the Board observes that the March 2010 VA examination in essence found that the Veteran currently had more severe emotional distress, in the form of depression, that appeared to be associated with changes in life rather than an increase in PTSD symptoms.  Yet, the report did not actually provide a diagnosis of depression.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board also observes that the report of the March 2010 VA examination provides that the Veteran reported getting his treatment, including Valium, from a private provider.  In correspondence received in April 2010, the Veteran stated that he was seeing a doctor for PTSD.  The most recent VA treatment record in the claims file is dated June 17, 2009, and the most recent private treatment record in the claims file is dated March 5, 2010.  Therefore, additional attempts to obtain more recent VA or private treatment records would be helpful.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue the Veteran and his representative VCAA notice as to the issue of entitlement to TDIU.  The Veteran should be provided a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion.

2.  After obtaining any necessary authorization, obtain and associate with the claims file all relevant VA or private treatment records that are not already of record, to include any VA treatment records dated after June 17, 2009, and any private treatment records dated after March 5, 2010.

3.  Thereafter, schedule the Veteran for an examination by an appropriate VA examiner to determine to determine the nature and current level of severity of the Veteran's service-connected PTSD, to include whether the Veteran is precluded from substantially gainful employment due to his service-connected PTSD, considered in combination with his service-connected bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner.  The examiner is asked to identify all of the symptoms caused by the Veteran's service-connected PTSD and distinguish them from symptoms caused by any other, non-service-connected psychiatric diagnosis or diagnoses.  A complete rationale for all opinions expressed must be provided.

4.  Then, readjudicate the Veteran's claim for entitlement to an evaluation in excess of 50 percent for PTSD, and adjudicate the issue of entitlement to a TDIU.  If either benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


